EMILIO M. GARZA, Circuit Judge,
with whom EDITH H. JONES, Chief Judge, JERRY E. SMITH, EDITH BROWN CLEMENT and OWEN, Circuit Judges, join,
dissenting:
The majority refuses to acknowledge the most salient issue raised by the County before the panel and this en banc court: whether this court’s precedent in Stewart v. Lubbock County, 767 F.2d 153 (5th Cir.1985), and its progeny, requiring reasonable suspicion before individuals arrested for minor offenses can be subjected to visual strip searches, conflicts with the Supreme Court’s holding in Bell v. Wolfish, 441 U.S. 520, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979). That is, the County contends not that the district court failed to follow Fifth Circuit precedent but that the Fifth Circuit failed to follow Supreme Court precedent. The County raises this issue separately from the objection to the jury charge under current caselaw. The majority holds, nonetheless, that Wood County failed to preserve this separate issue by not objecting to the district court’s jury instructions on this distinct ground as re*860quired by Rule 51 of the Federal Rules of Civil Procedure. But the majority conflates the issues: the County has not argued that the Bell v. Wolfish error is confined to the jury instructions. That is, the County’s challenge to the minor offense rule before this court is not wed to its alternative claim of jury charge error regarding the application of the “minor offense” rule under current caselaw.1 The Wolfish error permeates the entire case. While the County certainly needed to satisfy the requirements in Rule 51 in order to preserve its alternative argument under current caselaw, its general challenge to the minor offense rule presents us with a broader question: whether the County’s failure to challenge the “minor offense” rule at the trial level prevents this en banc court from considering the obvious tension between our caselaw and Supreme Court precedent. I believe it does not and respectfully dissent.
All the parties, including the district court, agreed that this case was governed by Stewart and its progeny. Under Stewart, authorities can only strip search an individual arrested for a minor offense if the authorities possess reasonable suspicion the arrestee was carrying weapons or contraband. 767 F.2d at 156-57. Accordingly, any objection couched as a challenge to the “minor offense” rule would have been correctly denied because the trial court had no authority to overrule Fifth Circuit caselaw. Jimenez, 621 F.3d at 376. The majority holds, however, that such an objection was necessary in order to preserve error before the en banc court. Namely, it would require an objection to assure the en banc court that the district court knew what the district court and the parties were quite cognizant of — that the “minor offense” rule applied to this case by Circuit caselaw. Ultimately, the purpose of any objection is to notify the district court that it — the district court — is in error and to give that court an opportunity to correct its error. Hartford Lloyd's Ins. Co. v. Teachworth, 898 F.2d 1058, 1060 (5th Cir.1990). Here, an objection to any Stewart-based issue could not have served that purpose. Moreover, the district court had no authority to reconsider Stewart. Nor could the panel have changed the law under these circumstances. Martin v. Medtronic, Inc., 254 F.3d 573, 577 (5th Cir.2001). Instead, the en banc court was the first proper legal venue where Wood County could have successfully brought a point of error challenging the Fifth Circuit’s “minor offense” rule. The purpose of the forfeiture rule is not to prevent an en banc court from correcting its own precedent.
Could this issue have been presented in a Rule 12(b)(6) motion? Certainly. It could have also been presented in a motion for summary judgment, a motion for judgment as a matter of law, or a motion for relief from judgment under Rule 60(b). Should this have occurred? Of course. However, the question is not whether the County should have challenged Stewart and its progeny in the district court, but instead, whether this en banc court should consider the obvious tension between Supreme Court precedent and our caselaw under these circumstances. Because (1) any challenge to the minor offense rule would have informed the district court what it already knew and (2) the County has stated a persuasive claim that our precedent conflicts with Supreme Court authority, I would answer yes.2 Because *861the use of a procedural device to avoid addressing an obvious conflict with Supreme Court precedent is objectionable, especially at the en banc level of review, I dissent.

. The panel recognized these were two separate issues, Jimenez v. Wood Cnty., 621 F.3d 372, 375 (5th Cir.2010), and so does the majority. See majority op. at 843-44.


. Further, I agree with Judge Smith that even if the County did not preserve error and we then review for plain error, under these circumstances we should begin that analysis by *861addressing whether the district court's instructions contained error, rather than avoiding that question by holding that any error in the instructions was not plain. See Smith’s dissent at 845-47.